DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,119,463.  Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.

App. No. 17/473,037
U.S. Patent No. 11,119,463
1. A system for facilitating object-based cross-domain industrial automation control, the system comprising:
1. A system, for facilitating object-based cross-domain industrial automation control, comprising:
a memory that stores executable components; and
a memory that stores executable components; and
a processor, functionally coupled to the memory, that executes the executable components, the executable components comprising:
a processor, functionally coupled to the memory, that executes the executable components, the executable components comprising:
an object library component configured to:
an object library component configured to:
maintain, in an object library, an object comprising a device property that an industrial control application utilizes to perform actions associated with an automated control device, and a visualization property that a human machine interface (HMI) application utilizes to generate a display element corresponding to the object; and
maintain, in an object library, an object comprising a device property that an automated control device programming environment utilizes to perform actions associated with an automated control device and a visualization property that an automation visualization programming environment utilizes to generate a display element corresponding to the object, wherein the automated control device programming environment comprises an industrial control application, and wherein the automation visualization programming environment comprises a human machine interface (HMI) application; and
in response to a modification of a property value of the object, automatically deploy a modified version of the object to the industrial control application and to the HMI application;
in response to a modification of a property value of the object, automatically deploy a modified version of the object to the automated control device programming environment and to the automation visualization programming environment;
the industrial control application functionally coupled to the object library component and configured to:
the automated control device programming environment functionally coupled to the object library component and configured to:
generate, based at least on the device property, control logic for a device operation; and
generate, based at least on the device property, control logic for a device operation; and
incorporate the modified version into the industrial control application; and
in response to receiving the modified version of the object from the object library component, incorporate the modified version into the industrial control application; and
the HMI application functionally coupled to the object library component and configured to:
the automation visualization programming environment functionally coupled to the object library component and configured to:
generate, based at least on the visualization property, display elements corresponding to the object.
generate, based at least on the visualization property, display elements corresponding to the object; and
incorporate the modified version into the HMI application; and
in response to receiving the modified version of the object from the object library component, incorporate the modified version into the HMI application.
2. The system of claim 1, wherein the automated control device comprises one of: a logic controller, and a virtual controller.
2. The system of claim 1, wherein the device comprises one of: a logic controller, and a virtual controller.
3. The system of claim 1, wherein the object is deployed in the industrial control application prior to the modification of the property value.
3. The system of claim 1, wherein the object is incorporated into industrial control application prior to the modification of the property value.
4. The system of claim 1, wherein the modification of the property value comprises an addition of a new feature to the object into an automated industrial process, and wherein the industrial control application is further configured to:
4. The system of claim 1, wherein the modification of the property value comprises an addition of a new feature to the object, and wherein the automated control device programming environment is further configured to:
in response to the addition of the new feature to the object, generate, based at least on the device property, a file for execution of at least an operation in the automated industrial process by the automated control device.
in response to the addition of the new feature to the object, generate, based at least on the device property, a file for execution of at least an operation in an automated industrial process by the device.
5. The system of claim 4, wherein the HMI application is further configured to:
5. The system of claim 4, wherein the automation visualization programming environment is further configured to:
generate, based at least on the addition of the new feature to the object, a file for displaying a representation of the new feature on an automation visualization computing device.
generate, based at least on the addition of the new feature to the object, a file for displaying a representation of the new feature on an automation visualization computing device.
6. The system of claim 4, wherein the HMI application is further configured to:
6. The system of claim 4, wherein the automation visualization programming environment is further configured to:
enable display, based on the addition of the new feature to the object, of a representation of the new feature on an automation visualization computing device, wherein the representation corresponds to the visualization property.
enable display, based on the addition of the new feature to the object, of a representation of the new feature on an automation visualization computing device, wherein the representation corresponds to the visualization property.
7. The system of claim 1, wherein the industrial control application is further configured to, in response to receiving the modified version from the object library component, automatically deploy, based on the modified version, updated controller operations to the automated control device; and
7. The system of claim 1, wherein the automated control device programming environment is further configured to, in response to receiving the modified version from the object library component, automatically deploy, based on the modified version, updated controller operations to the automated control device; and
wherein the HMI application is further configured to, in response to receiving the modified version from the object library component, automatically deploy, based on the modified version, updated display properties.
wherein the automation visualization programming environment is further configured to, in response to receiving the modified version from the object library component, automatically deploy, based on the modified version, updated display properties.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Publication No. 2012/0029661 (Jones) (cited by Applicant) in view of U.S. Patent Publication No. 2004/0075689 (Schleiss) (cited by Applicant).


Claim 8:
The cited prior art describes a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising:   (Jones: “FIG. 2 illustrates some of the applications and data structures or other entities within the suite of applications 32 of the workstation 20.” Paragraph 0062; “The suite of operator interface applications 32 is stored in a memory 34 of the workstation 20 and each of the applications or entities within the suite of applications 32 is adapted to be executed on a processor 36 associated with the workstation 20.” Paragraph 0060)
maintaining an object library comprising an object having at least a corresponding physical part in an automated industrial process, (Jones: see the library 40 of objects 42 in the suite of applications 32 as illustrated in figure 2 and as described in paragraph 0063; “A library 40 of smart process objects 42 includes example or template smart process objects 42 that may be accessed, copied and used by the configuration application 38 to create process modules 39 and graphic displays 35.” Paragraph 0063)
wherein the object comprises a device property that an industrial control application utilizes to perform actions associated with an automated control device and (Jones: “Generally speaking, the suite of applications 32 provides for or enables the creation and use of three different types of entities, the operation of which may be integrated together to provide for enhanced control, simulation, and display functions within the process plant 10. More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process. The process control modules 29 are generally well known in the art and may include any type of control module, such as function block control modules, etc. The process graphic display elements 35, which will be described in more detail below, are generally elements that are used by an operator, engineer or other displays to provide information to a user, such as an operator, about the operation, configuration or set-up of the process plant and the elements therein.” Paragraph 0061; “In any event, the smart process object 42e includes a data store 53 that is used to store data received from or pertaining to the logical entity with which the smart process object 42e is associated. The data store 53 generally includes a data store 53a that stores general or permanent information about the entity to which the smart process object 42e pertains, like manufacturer, revision, name, type, etc. A data store 53b may store variable or changing data, such as parameter data, status data, input and output data, cost or other data about the entity to which the smart process object 42e pertains including data associated with the entity as it has existed in the past or as it now exists within the process plant 10.” Paragraph 0066)
a visualization property that a human machine interface programming environment utilizes to generate an element corresponding to the object; and (Jones: “A data store 53c may store a graphical representation of the entity to which the smart process object 42e pertains and which is used for actual display to the operator via an operator interface, such as the screen 37 associated with the workstation 20 of FIG. 1.  Of course, the graphical representation may include place holders (marked by underlines within the data store 53c) for information about the entity, such as information defined by the parameter or other variable data about the entity as stored in the data store 53b. This parameter data may be displayed in the graphical place holders when the graphical representation is presented to the operator on a display device 37 as part of one of the graphic displays 35. The graphical representation (and the smart process object 42e) may also include predefined connection points (marked by an "X" in the data store 53c) that enable an operator or configuration engineer to attach upstream or downstream components to the process element, as depicted by the graphical representation. Of course, these connection points also enable the smart process object 42e to be aware of the elements connected to that smart object as configured within a process module and may specify a type of connection element that must be used, such as a pipe, a duct, etc., a stream associated with that element, etc.” Paragraph 0066; “Generally speaking, the suite of applications 32 provides for or enables the creation and use of three different types of entities, the operation of which may be integrated together to provide for enhanced control, simulation, and display functions within the process plant 10. More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process. The process control modules 29 are generally well known in the art and may include any type of control module, such as function block control modules, etc. The process graphic display elements 35, which will be described in more detail below, are generally elements that are used by an operator, engineer or other displays to provide information to a user, such as an operator, about the operation, configuration or set-up of the process plant and the elements therein.” Paragraph 0061)
wherein the industrial control application comprises a first domain and the human machine interface programming environment comprises a second domain distinguished from the first domain; and (Jones: see the execution engine 48 implementing graphic displays 35 (i.e., automation visualization programming environment) to create process displays (i.e., second domain) and the process modules 39 (i.e., automated control device programming environment) to implement simulation functionality (i.e., first domain) utilizing the smart process objects within the process modules 39 as illustrated in figure 2 and as described in paragraph 0064; “An execution engine 48 operates or implements each of the graphic displays 35 and the process modules 39 during runtime to create one or more process displays for an operator as defined by the graphic displays 35 and to implement simulation functionality associated with the process modules 39. The execution engine 48 may use a rules database 50 defining the logic to be implemented on the process modules 39 as a whole and the smart process objects within those modules in particular. The execution engine 48 may also use a connection matrix 52 which defines the connections between the process elements within the plant 10 as well as within the process modules 39 to implement the functionality for the process modules 39.” Paragraph 0064)

Jones does not explicitly describe deploying to two environments as described below.  However, Schleiss teaches the deploying to two environments as described below.  
in response to a modification of a property value of the object, automatically deploying a modified version of the object to the industrial control application and to the human machine interface programming environment. (see the property value modification deploying to the visual environment in Jones and the property value modification deploying to a control module and execution engine for graphic generation in Schleiss; Jones: see the graphic indicator automatically drawn between parameters as illustrated in figure 31D and as described in paragraph 0156; “Referring to FIG. 31D, a user can also drag-and-drop a parameter into an existing parameter to equate the parameters. In this example, the user specifies that the parameter PARAM1 is equal to the value of the operation-level parameter OP_EXISTING_PAR. In some embodiments, the user interface may automatically update the screen to indicate the connection between the newly linked parameters. For example, the user interface may draw a graphic indicator such a line connecting the source and target parameters (i.e., PARAM1 and OP_EXISTING_PAR). From the foregoing, it will be noted that the user can thus manipulate recipe parameters without invoking tedious dialogues, searching through menu options, and typing parameter names.” Paragraph 0156; “To connect the graphic 956 to the graphic 958, the user may activate an appropriate connection control (not shown), select an endpoint in one of the panes 952 and 954, and drag the connection outside the boundaries of the pane to the target graphic in the other one of the panes 952 and 954 (see FIG. 30B). For example, the user may select an input to the valve graphic 956 and drag the connector to the output of the pump graphic 958. The user interface advantageously permits the user to connect graphics depicted in different edit panes. To clearly depict the new connection, the user interface may further draw a connector 960 between the graphics 956 and 958. It will be noted that one portion of the connector 960 is in the pane 952, another portion is in the pane 954, and yet another portion is in the common area 950. In some embodiments, the connector 960 may be illustrated using a different color, style (e.g., broken line), thickness, etc. The user may subsequently move one of the panes 952 and 954, and the user interface will automatically adjust the connector 960 to preserve the illustration of the connection.” Paragraph 0152; Schleiss: see the generation of displays by the rule-based execution engine 130 (i.e., automation visualization programming environment) and the control of devices by the control module runtime environment 132 (i.e., automated control device programming environment) at runtime (i.e., automatically deploy) based on the runtime information as illustrated in figure 5 and as described in paragraph 0047; “Process flow algorithms 124 may be connected to these display class definitions prior to runtime and then the display class definitions and flow algorithms bound thereto are instantiated and provided to the process flow module runtime environment 126 (which may be implemented in the form of one or more execution engines 48 in different operator workstations). The process flow module runtime environment 126 uses a download script parser 128 to parse the code during execution (i.e., to perform just in time object code conversion) and uses a ruled-based execution engine 130 to execute flow algorithms or other rule based procedures provided for or bound to the display classes. During this process, the process flow module runtime environment 126 may communicate with the control module runtime environment 132, which may be executed in controllers and field devices associated with the process, to provide data or information to the control module runtime environment 132 or to access data or other information from the control module runtime environment 132.” Paragraph 0047)
One of ordinary skill in the art would have recognized that applying the known technique of Jones, namely, a dynamic user interface for configuring and managing a process control system, with the known techniques of Schleiss, namely, an operator interface for a process plant with smart objects, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Jones to provide a user interface to edit objects for control of a process plant with the teachings of Schleiss to propagate user interface changes to multiple environments would have been recognized by those of ordinary skill in the art as resulting in an improved industrial automation control system (i.e., propagating changes to objects to the user interface system and the control system of Jones based on the teachings of propagating changes to multiple environments in Schleiss).

Claim 9:
The cited prior art describes the non-transitory computer-readable medium of claim 8, wherein the automated control device comprises a logic controller. (Jones: see the controllers 12 as illustrated in figure 1 and paragraphs 0058, 0059; “As is known, each of the controllers 12, which may be by way of example, the DeltaV.TM. controller sold by Emerson Process Management, stores and executes a controller application that implements a control strategy using any number of different, independently executed, control modules or blocks 29. Each of the control modules 29 can be made up of what are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant 10. As is well known, function blocks, which may be objects in an object oriented programming protocol, typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device, a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control, or an output function that controls the operation of some device, such as a valve, to perform some physical function within the process plant 10.” Paragraph 0058)

Claim 10:
The cited prior art describes the non-transitory computer-readable medium of claim 9, wherein the operations further comprise:
in response to receiving a request to modify the property value; (Jones: see the updating of the data in the data stores 53 as illustrated in figure 2 and as described in paragraph 0066; “FIGS. 8 and 9 illustrate one possible embodiment of a parameter pane 350 consistent with the present disclosure. In order to reduce the number of selections, clicks, and related dialogs for parameters that the user interface 38 does not allow to associated with values by direct typing, the pane 350 may expand to support making the configuration change within the same window, as opposed to launching a separate dialog, for example. Thus, the user may click on the control options row 352 for a PID block in edit mode. Whereas a typical known system would launch a separate dialog window in this or a similar situation, a section 356 the parameter pane 350 of the present disclosure may expand in response to the click or another event indicative of the user's selection. The expanded section 356 may accordingly allow the user to select one or several options, as illustrated in FIG. 9.” Paragraph 0121; “With continued reference to FIG. 3, the parameter pane 214 may support edit-in-place so that the user does not have to launch another dialogue or access another menu item to modify parameters.” Paragraph 0110; “The appearance and behavior of the structured text editor is preferably the same for all locations in which expressions can be modified.” Paragraph 0130; “In at least some of the embodiments, the user interface further allows users to drag-and-drop parameters across several layers of the hierarchy, e.g., from the level of a phase class to the level of a unit procedure, and automatically generates parameters along with the associated textual descriptors at each intermediate level.” Paragraph 0033)
creating a modified property value by modifying the property value; and (Jones: “Generally speaking, the suite of applications 32 provides for or enables the creation and use of three different types of entities, the operation of which may be integrated together to provide for enhanced control, simulation, and display functions within the process plant 10. More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process. The process control modules 29 are generally well known in the art and may include any type of control module, such as function block control modules, etc. The process graphic display elements 35, which will be described in more detail below, are generally elements that are used by an operator, engineer or other displays to provide information to a user, such as an operator, about the operation, configuration or set-up of the process plant and the elements therein.” Paragraph 0061; “In any event, the smart process object 42e includes a data store 53 that is used to store data received from or pertaining to the logical entity with which the smart process object 42e is associated. The data store 53 generally includes a data store 53a that stores general or permanent information about the entity to which the smart process object 42e pertains, like manufacturer, revision, name, type, etc. A data store 53b may store variable or changing data, such as parameter data, status data, input and output data, cost or other data about the entity to which the smart process object 42e pertains including data associated with the entity as it has existed in the past or as it now exists within the process plant 10.” Paragraph 0066)
modifying, based on the modified property value, the element corresponding to the object. (Jones: “Of course, the graphical representation may include place holders (marked by underlines within the data store 53c) for information about the entity, such as information defined by the parameter or other variable data about the entity as stored in the data store 53b. This parameter data may be displayed in the graphical place holders when the graphical representation is presented to the operator on a display device 37 as part of one of the graphic displays 35. The graphical representation (and the smart process object 42e) may also include predefined connection points (marked by an "X" in the data store 53c) that enable an operator or configuration engineer to attach upstream or downstream components to the process element, as depicted by the graphical representation. Of course, these connection points also enable the smart process object 42e to be aware of the elements connected to that smart object as configured within a process module and may specify a type of connection element that must be used, such as a pipe, a duct, etc., a stream associated with that element, etc.” paragraph 0066)

Claim 11:
The cited prior art describes the non-transitory computer-readable medium of claim 8, wherein the operations further comprise: 
subsequent to receiving a request to add the object into an automated industrial process, (Jones: see the library 40 of objects 42 in the suite of applications 32 as illustrated in figure 2 and as described in paragraph 0063; “A library 40 of smart process objects 42 includes example or template smart process objects 42 that may be accessed, copied and used by the configuration application 38 to create process modules 39 and graphic displays 35.” Paragraph 0063; “More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process.” Paragraph 0061; “As will be understood, the smart process object 42e, before being instantiated, is an object that is associated with a particular type of entity, such as a physical or a logical entity, within the process plant 10 of FIG. 1. However, after being copied and instantiated, the smart process object 42e may be tied to a particular entity within the process plant.” Paragraph 0066)
generating, at least on the device property a file for execution at least an operation in the automated industrial process by the automated control device. (Jones: “As is known, each of the controllers 12, which may be by way of example, the DeltaV.TM. controller sold by Emerson Process Management, stores and executes a controller application that implements a control strategy using any number of different, independently executed, control modules or blocks 29.  Each of the control modules 29 can be made up of what are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant 10.” Paragraph 0058)

Claim 12:
The cited prior art describes the non-transitory computer-readable medium of claim 11, wherein the operations further comprise: generating, based at least on an addition of the object into the automated industrial process, a file for displaying a representation of the object on a human machine interface. (Jones: “More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant) . . . The process graphic displays 35 and process modules 39 are illustrated as being stored in and executed by the workstations 20 and 22, although the process graphic displays 35 and the process modules 39 could be downloaded to and executed in any other computer associated with the process control plant 10, including laptops, handheld devices, etc.” paragraph 0061; “A library 40 of smart process objects 42 includes example or template smart process objects 42 that may be accessed, copied and used by the configuration application 38 to create process modules 39 and graphic displays 35. . . Additionally, the configuration application 38 may be used to create one or more graphic displays 35, each of which is made up of or created from one or more smart process objects 42 and may include any number of display elements connected together. One of the graphic displays 35b is illustrated in FIG. 2 in expanded form and includes a depiction of a set of process elements, such as valves, tanks, sensors and flow transmitters, interconnected by connection elements which may be pipes, conduit, power cables, conveyors, etc.” Paragraph 0063)

Claim 13:
The cited prior art describes the non-transitory computer-readable medium of claim 11, wherein the operations further comprise: enabling display, based at least on an addition of the object into the automated industrial process, of a representation of the object on a human machine interface device, wherein the representation corresponds to the visualization property. (Jones: see graphic display 35b as illustrated in figure 2 and as described in paragraphs 0063, 0066; “More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant) . . . The process graphic displays 35 and process modules 39 are illustrated as being stored in and executed by the workstations 20 and 22, although the process graphic displays 35 and the process modules 39 could be downloaded to and executed in any other computer associated with the process control plant 10, including laptops, handheld devices, etc.” paragraph 0061; “A library 40 of smart process objects 42 includes example or template smart process objects 42 that may be accessed, copied and used by the configuration application 38 to create process modules 39 and graphic displays 35. . . Additionally, the configuration application 38 may be used to create one or more graphic displays 35, each of which is made up of or created from one or more smart process objects 42 and may include any number of display elements connected together. One of the graphic displays 35b is illustrated in FIG. 2 in expanded form and includes a depiction of a set of process elements, such as valves, tanks, sensors and flow transmitters, interconnected by connection elements which may be pipes, conduit, power cables, conveyors, etc.” Paragraph 0063)

Claim 14:
The cited prior art describes the non-transitory computer-readable medium of claim 9, wherein the operations further comprise: 
automatically deploying, based on the modified version, updated controller operations to the logic controller; and (Jones: “Generally speaking, the suite of applications 32 provides for or enables the creation and use of three different types of entities, the operation of which may be integrated together to provide for enhanced control, simulation, and display functions within the process plant 10. More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process. The process control modules 29 are generally well known in the art and may include any type of control module, such as function block control modules, etc. The process graphic display elements 35, which will be described in more detail below, are generally elements that are used by an operator, engineer or other displays to provide information to a user, such as an operator, about the operation, configuration or set-up of the process plant and the elements therein.” Paragraph 0061; “Referring now to FIG. 1, an example process plant 10 in which smart and/or non-smart process objects are used to form process graphic displays and process modules, both of which may be integrated with control modules to provide enhjhanced control and simulation within the plant environment, is illustrated in detail.” Paragraph 0057; “While the control studio application 38A may be any standard or known control module configuration application, the process module and graphic display configuration application(s) may create process modules and graphic displays using one or more smart process objects, the nature of which will be described in more detail below.” Paragraph 0062)
automatically deploying, based on the modified version, updated display properties for the object to the human machine interface programming environment. (Jones: “Generally speaking, the suite of applications 32 provides for or enables the creation and use of three different types of entities, the operation of which may be integrated together to provide for enhanced control, simulation, and display functions within the process plant 10. More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process. The process control modules 29 are generally well known in the art and may include any type of control module, such as function block control modules, etc. The process graphic display elements 35, which will be described in more detail below, are generally elements that are used by an operator, engineer or other displays to provide information to a user, such as an operator, about the operation, configuration or set-up of the process plant and the elements therein.” Paragraph 0061; “Referring now to FIG. 1, an example process plant 10 in which smart and/or non-smart process objects are used to form process graphic displays and process modules, both of which may be integrated with control modules to provide enhjhanced control and simulation within the plant environment, is illustrated in detail.” Paragraph 0057; “While the control studio application 38A may be any standard or known control module configuration application, the process module and graphic display configuration application(s) may create process modules and graphic displays using one or more smart process objects, the nature of which will be described in more detail below.” Paragraph 0062; see the graphic indicator automatically drawn between parameters as illustrated in figure 31D and as described in paragraph 0156; “Referring to FIG. 31D, a user can also drag-and-drop a parameter into an existing parameter to equate the parameters. In this example, the user specifies that the parameter PARAM1 is equal to the value of the operation-level parameter OP_EXISTING_PAR. In some embodiments, the user interface may automatically update the screen to indicate the connection between the newly linked parameters. For example, the user interface may draw a graphic indicator such a line connecting the source and target parameters (i.e., PARAM1 and OP_EXISTING_PAR). From the foregoing, it will be noted that the user can thus manipulate recipe parameters without invoking tedious dialogues, searching through menu options, and typing parameter names.” Paragraph 0156; “To connect the graphic 956 to the graphic 958, the user may activate an appropriate connection control (not shown), select an endpoint in one of the panes 952 and 954, and drag the connection outside the boundaries of the pane to the target graphic in the other one of the panes 952 and 954 (see FIG. 30B). For example, the user may select an input to the valve graphic 956 and drag the connector to the output of the pump graphic 958. The user interface advantageously permits the user to connect graphics depicted in different edit panes. To clearly depict the new connection, the user interface may further draw a connector 960 between the graphics 956 and 958. It will be noted that one portion of the connector 960 is in the pane 952, another portion is in the pane 954, and yet another portion is in the common area 950. In some embodiments, the connector 960 may be illustrated using a different color, style (e.g., broken line), thickness, etc. The user may subsequently move one of the panes 952 and 954, and the user interface will automatically adjust the connector 960 to preserve the illustration of the connection.” Paragraph 0152)

Claim 15:
The cited prior art describes a method for facilitating object-based cross-domain industrial automation control, comprising:  (Jones: “FIG. 2 illustrates some of the applications and data structures or other entities within the suite of applications 32 of the workstation 20.” Paragraph 0062; “A process control management method in a computer system for configuring and supervising a process plant includes providing an interactive user interface to manage a plurality of objects in the process plant, where each of the plurality of objects corresponds to a physical or logical entity in the process plant” abstract)
maintaining, by a system comprising a processor, an object library comprising an object having at least a physical counterpart in an automated industrial process,(Jones: see the library 40 of objects 42 in the suite of applications 32 as illustrated in figure 2 and as described in paragraph 0063; “A library 40 of smart process objects 42 includes example or template smart process objects 42 that may be accessed, copied and used by the configuration application 38 to create process modules 39 and graphic displays 35.” Paragraph 0063)
wherein the object comprises a device property linking the object to an industrial control application having a first domain, and (Jones: see the library 40 of objects 42 in the suite of applications 32 as illustrated in figure 2 and as described in paragraph 0063; “A library 40 of smart process objects 42 includes example or template smart process objects 42 that may be accessed, copied and used by the configuration application 38 to create process modules 39 and graphic displays 35.” Paragraph 0063; “Generally speaking, the suite of applications 32 provides for or enables the creation and use of three different types of entities, the operation of which may be integrated together to provide for enhanced control, simulation, and display functions within the process plant 10. More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process. The process control modules 29 are generally well known in the art and may include any type of control module, such as function block control modules, etc. The process graphic display elements 35, which will be described in more detail below, are generally elements that are used by an operator, engineer or other displays to provide information to a user, such as an operator, about the operation, configuration or set-up of the process plant and the elements therein.” Paragraph 0061; “In any event, the smart process object 42e includes a data store 53 that is used to store data received from or pertaining to the logical entity with which the smart process object 42e is associated. The data store 53 generally includes a data store 53a that stores general or permanent information about the entity to which the smart process object 42e pertains, like manufacturer, revision, name, type, etc. A data store 53b may store variable or changing data, such as parameter data, status data, input and output data, cost or other data about the entity to which the smart process object 42e pertains including data associated with the entity as it has existed in the past or as it now exists within the process plant 10.” Paragraph 0066; see the execution engine 48 implementing graphic displays 35 (i.e., automation visualization programming environment) to create process displays (i.e., second domain) and the process modules 39 (i.e., automated control device programming environment) to implement simulation functionality (i.e., first domain) utilizing the smart process objects within the process modules 39 as illustrated in figure 2 and as described in paragraph 0064; “An execution engine 48 operates or implements each of the graphic displays 35 and the process modules 39 during runtime to create one or more process displays for an operator as defined by the graphic displays 35 and to implement simulation functionality associated with the process modules 39. The execution engine 48 may use a rules database 50 defining the logic to be implemented on the process modules 39 as a whole and the smart process objects within those modules in particular. The execution engine 48 may also use a connection matrix 52 which defines the connections between the process elements within the plant 10 as well as within the process modules 39 to implement the functionality for the process modules 39.” Paragraph 0064)
a visualization property linking the object to a human machine interface programming environment having a second domain distinguished from the first domain; and (Jones: see the library 40 of objects 42 in the suite of applications 32 as illustrated in figure 2 and as described in paragraph 0063; “A library 40 of smart process objects 42 includes example or template smart process objects 42 that may be accessed, copied and used by the configuration application 38 to create process modules 39 and graphic displays 35.” Paragraph 0063; “Generally speaking, the suite of applications 32 provides for or enables the creation and use of three different types of entities, the operation of which may be integrated together to provide for enhanced control, simulation, and display functions within the process plant 10. More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process. The process control modules 29 are generally well known in the art and may include any type of control module, such as function block control modules, etc. The process graphic display elements 35, which will be described in more detail below, are generally elements that are used by an operator, engineer or other displays to provide information to a user, such as an operator, about the operation, configuration or set-up of the process plant and the elements therein.” Paragraph 0061; “In any event, the smart process object 42e includes a data store 53 that is used to store data received from or pertaining to the logical entity with which the smart process object 42e is associated. The data store 53 generally includes a data store 53a that stores general or permanent information about the entity to which the smart process object 42e pertains, like manufacturer, revision, name, type, etc. A data store 53b may store variable or changing data, such as parameter data, status data, input and output data, cost or other data about the entity to which the smart process object 42e pertains including data associated with the entity as it has existed in the past or as it now exists within the process plant 10.” Paragraph 0066; see the execution engine 48 implementing graphic displays 35 (i.e., automation visualization programming environment) to create process displays (i.e., second domain) and the process modules 39 (i.e., automated control device programming environment) to implement simulation functionality (i.e., first domain) utilizing the smart process objects within the process modules 39 as illustrated in figure 2 and as described in paragraph 0064; “An execution engine 48 operates or implements each of the graphic displays 35 and the process modules 39 during runtime to create one or more process displays for an operator as defined by the graphic displays 35 and to implement simulation functionality associated with the process modules 39. The execution engine 48 may use a rules database 50 defining the logic to be implemented on the process modules 39 as a whole and the smart process objects within those modules in particular. The execution engine 48 may also use a connection matrix 52 which defines the connections between the process elements within the plant 10 as well as within the process modules 39 to implement the functionality for the process modules 39.” Paragraph 0064)

Jones does not explicitly describe deploying to two environments as described below.  However, Schleiss teaches the deploying to two environments as described below.  
in response to a modification of a property value associated with the device property, automatically deploying a modified version of the object to the industrial control application and to the human machine interface programming environment (see the property value modification deploying to the visual environment in Jones and the property value modification deploying to a control module and execution engine for graphic generation in Schleiss; Jones: see the graphic indicator automatically drawn between parameters as illustrated in figure 31D and as described in paragraph 0156; “Referring to FIG. 31D, a user can also drag-and-drop a parameter into an existing parameter to equate the parameters. In this example, the user specifies that the parameter PARAM1 is equal to the value of the operation-level parameter OP_EXISTING_PAR. In some embodiments, the user interface may automatically update the screen to indicate the connection between the newly linked parameters. For example, the user interface may draw a graphic indicator such a line connecting the source and target parameters (i.e., PARAM1 and OP_EXISTING_PAR). From the foregoing, it will be noted that the user can thus manipulate recipe parameters without invoking tedious dialogues, searching through menu options, and typing parameter names.” Paragraph 0156; “To connect the graphic 956 to the graphic 958, the user may activate an appropriate connection control (not shown), select an endpoint in one of the panes 952 and 954, and drag the connection outside the boundaries of the pane to the target graphic in the other one of the panes 952 and 954 (see FIG. 30B). For example, the user may select an input to the valve graphic 956 and drag the connector to the output of the pump graphic 958. The user interface advantageously permits the user to connect graphics depicted in different edit panes. To clearly depict the new connection, the user interface may further draw a connector 960 between the graphics 956 and 958. It will be noted that one portion of the connector 960 is in the pane 952, another portion is in the pane 954, and yet another portion is in the common area 950. In some embodiments, the connector 960 may be illustrated using a different color, style (e.g., broken line), thickness, etc. The user may subsequently move one of the panes 952 and 954, and the user interface will automatically adjust the connector 960 to preserve the illustration of the connection.” Paragraph 0152; “Generally speaking, the suite of applications 32 provides for or enables the creation and use of three different types of entities, the operation of which may be integrated together to provide for enhanced control, simulation, and display functions within the process plant 10. More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process. The process control modules 29 are generally well known in the art and may include any type of control module, such as function block control modules, etc. The process graphic display elements 35, which will be described in more detail below, are generally elements that are used by an operator, engineer or other displays to provide information to a user, such as an operator, about the operation, configuration or set-up of the process plant and the elements therein.” Paragraph 0061; “Referring now to FIG. 1, an example process plant 10 in which smart and/or non-smart process objects are used to form process graphic displays and process modules, both of which may be integrated with control modules to provide enhjhanced control and simulation within the plant environment, is illustrated in detail.” Paragraph 0057; “While the control studio application 38A may be any standard or known control module configuration application, the process module and graphic display configuration application(s) may create process modules and graphic displays using one or more smart process objects, the nature of which will be described in more detail below.” Paragraph 0062; Schleiss: see the generation of displays by the rule-based execution engine 130 (i.e., automation visualization programming environment) and the control of devices by the control module runtime environment 132 (i.e., automated control device programming environment) at runtime (i.e., automatically deploy) based on the runtime information as illustrated in figure 5 and as described in paragraph 0047; “Process flow algorithms 124 may be connected to these display class definitions prior to runtime and then the display class definitions and flow algorithms bound thereto are instantiated and provided to the process flow module runtime environment 126 (which may be implemented in the form of one or more execution engines 48 in different operator workstations). The process flow module runtime environment 126 uses a download script parser 128 to parse the code during execution (i.e., to perform just in time object code conversion) and uses a ruled-based execution engine 130 to execute flow algorithms or other rule based procedures provided for or bound to the display classes. During this process, the process flow module runtime environment 126 may communicate with the control module runtime environment 132, which may be executed in controllers and field devices associated with the process, to provide data or information to the control module runtime environment 132 or to access data or other information from the control module runtime environment 132.” Paragraph 0047)
Jones and Schleiss are combinable for the same rationale as set forth above with respect to claim 8.

Claim 16:
The cited prior art describes the method of claim 15, further comprising:
generating, by the system and in the industrial control application, the modification; and  (Jones: see the updating of the data in the data stores 53 as illustrated in figure 2 and as described in paragraph 0066; “FIGS. 8 and 9 illustrate one possible embodiment of a parameter pane 350 consistent with the present disclosure. In order to reduce the number of selections, clicks, and related dialogs for parameters that the user interface 38 does not allow to associated with values by direct typing, the pane 350 may expand to support making the configuration change within the same window, as opposed to launching a separate dialog, for example. Thus, the user may click on the control options row 352 for a PID block in edit mode. Whereas a typical known system would launch a separate dialog window in this or a similar situation, a section 356 the parameter pane 350 of the present disclosure may expand in response to the click or another event indicative of the user's selection. The expanded section 356 may accordingly allow the user to select one or several options, as illustrated in FIG. 9.” Paragraph 0121; “With continued reference to FIG. 3, the parameter pane 214 may support edit-in-place so that the user does not have to launch another dialogue or access another menu item to modify parameters.” Paragraph 0110; “The appearance and behavior of the structured text editor is preferably the same for all locations in which expressions can be modified.” Paragraph 0130; “In at least some of the embodiments, the user interface further allows users to drag-and-drop parameters across several layers of the hierarchy, e.g., from the level of a phase class to the level of a unit procedure, and automatically generates parameters along with the associated textual descriptors at each intermediate level.” Paragraph 0033; “Of course, the graphical representation may include place holders (marked by underlines within the data store 53c) for information about the entity, such as information defined by the parameter or other variable data about the entity as stored in the data store 53b. This parameter data may be displayed in the graphical place holders when the graphical representation is presented to the operator on a display device 37 as part of one of the graphic displays 35. The graphical representation (and the smart process object 42e) may also include predefined connection points (marked by an "X" in the data store 53c) that enable an operator or configuration engineer to attach upstream or downstream components to the process element, as depicted by the graphical representation. Of course, these connection points also enable the smart process object 42e to be aware of the elements connected to that smart object as configured within a process module and may specify a type of connection element that must be used, such as a pipe, a duct, etc., a stream associated with that element, etc.” paragraph 0066)
modifying, by the system, a representation of the objection in the industrial control application. (Jones: see the updating of the data in the data stores 53 as illustrated in figure 2 and as described in paragraph 0066; “FIGS. 8 and 9 illustrate one possible embodiment of a parameter pane 350 consistent with the present disclosure. In order to reduce the number of selections, clicks, and related dialogs for parameters that the user interface 38 does not allow to associated with values by direct typing, the pane 350 may expand to support making the configuration change within the same window, as opposed to launching a separate dialog, for example. Thus, the user may click on the control options row 352 for a PID block in edit mode. Whereas a typical known system would launch a separate dialog window in this or a similar situation, a section 356 the parameter pane 350 of the present disclosure may expand in response to the click or another event indicative of the user's selection. The expanded section 356 may accordingly allow the user to select one or several options, as illustrated in FIG. 9.” Paragraph 0121; “With continued reference to FIG. 3, the parameter pane 214 may support edit-in-place so that the user does not have to launch another dialogue or access another menu item to modify parameters.” Paragraph 0110; “The appearance and behavior of the structured text editor is preferably the same for all locations in which expressions can be modified.” Paragraph 0130; “In at least some of the embodiments, the user interface further allows users to drag-and-drop parameters across several layers of the hierarchy, e.g., from the level of a phase class to the level of a unit procedure, and automatically generates parameters along with the associated textual descriptors at each intermediate level.” Paragraph 0033; “Of course, the graphical representation may include place holders (marked by underlines within the data store 53c) for information about the entity, such as information defined by the parameter or other variable data about the entity as stored in the data store 53b. This parameter data may be displayed in the graphical place holders when the graphical representation is presented to the operator on a display device 37 as part of one of the graphic displays 35. The graphical representation (and the smart process object 42e) may also include predefined connection points (marked by an "X" in the data store 53c) that enable an operator or configuration engineer to attach upstream or downstream components to the process element, as depicted by the graphical representation. Of course, these connection points also enable the smart process object 42e to be aware of the elements connected to that smart object as configured within a process module and may specify a type of connection element that must be used, such as a pipe, a duct, etc., a stream associated with that element, etc.” paragraph 0066)

Claim 17:
The cited prior art describes the method of claim 15, further comprising: 
generating, by the system and in the human machine interface programming environment, a different modification comprising a change to a property value associated with the visualization property; and (Jones: “A data store 53c may store a graphical representation of the entity to which the smart process object 42e pertains and which is used for actual display to the operator via an operator interface, such as the screen 37 associated with the workstation 20 of FIG. 1.  Of course, the graphical representation may include place holders (marked by underlines within the data store 53c) for information about the entity, such as information defined by the parameter or other variable data about the entity as stored in the data store 53b. This parameter data may be displayed in the graphical place holders when the graphical representation is presented to the operator on a display device 37 as part of one of the graphic displays 35. The graphical representation (and the smart process object 42e) may also include predefined connection points (marked by an "X" in the data store 53c) that enable an operator or configuration engineer to attach upstream or downstream components to the process element, as depicted by the graphical representation. Of course, these connection points also enable the smart process object 42e to be aware of the elements connected to that smart object as configured within a process module and may specify a type of connection element that must be used, such as a pipe, a duct, etc., a stream associated with that element, etc.” Paragraph 0066; see the graphic indicator automatically drawn between parameters as illustrated in figure 31D and as described in paragraph 0156; “Referring to FIG. 31D, a user can also drag-and-drop a parameter into an existing parameter to equate the parameters. In this example, the user specifies that the parameter PARAM1 is equal to the value of the operation-level parameter OP_EXISTING_PAR. In some embodiments, the user interface may automatically update the screen to indicate the connection between the newly linked parameters. For example, the user interface may draw a graphic indicator such a line connecting the source and target parameters (i.e., PARAM1 and OP_EXISTING_PAR). From the foregoing, it will be noted that the user can thus manipulate recipe parameters without invoking tedious dialogues, searching through menu options, and typing parameter names.” Paragraph 0156; “To connect the graphic 956 to the graphic 958, the user may activate an appropriate connection control (not shown), select an endpoint in one of the panes 952 and 954, and drag the connection outside the boundaries of the pane to the target graphic in the other one of the panes 952 and 954 (see FIG. 30B). For example, the user may select an input to the valve graphic 956 and drag the connector to the output of the pump graphic 958. The user interface advantageously permits the user to connect graphics depicted in different edit panes. To clearly depict the new connection, the user interface may further draw a connector 960 between the graphics 956 and 958. It will be noted that one portion of the connector 960 is in the pane 952, another portion is in the pane 954, and yet another portion is in the common area 950. In some embodiments, the connector 960 may be illustrated using a different color, style (e.g., broken line), thickness, etc. The user may subsequently move one of the panes 952 and 954, and the user interface will automatically adjust the connector 960 to preserve the illustration of the connection.” Paragraph 0152)
modifying, by the system, at least a controller operation in the industrial control application. (Jones: see the updating of the data in the data stores 53 as illustrated in figure 2 and as described in paragraph 0066; “FIGS. 8 and 9 illustrate one possible embodiment of a parameter pane 350 consistent with the present disclosure. In order to reduce the number of selections, clicks, and related dialogs for parameters that the user interface 38 does not allow to associated with values by direct typing, the pane 350 may expand to support making the configuration change within the same window, as opposed to launching a separate dialog, for example. Thus, the user may click on the control options row 352 for a PID block in edit mode. Whereas a typical known system would launch a separate dialog window in this or a similar situation, a section 356 the parameter pane 350 of the present disclosure may expand in response to the click or another event indicative of the user's selection. The expanded section 356 may accordingly allow the user to select one or several options, as illustrated in FIG. 9.” Paragraph 0121; “With continued reference to FIG. 3, the parameter pane 214 may support edit-in-place so that the user does not have to launch another dialogue or access another menu item to modify parameters.” Paragraph 0110; “The appearance and behavior of the structured text editor is preferably the same for all locations in which expressions can be modified.” Paragraph 0130; “In at least some of the embodiments, the user interface further allows users to drag-and-drop parameters across several layers of the hierarchy, e.g., from the level of a phase class to the level of a unit procedure, and automatically generates parameters along with the associated textual descriptors at each intermediate level.” Paragraph 0033; “Generally speaking, the suite of applications 32 provides for or enables the creation and use of three different types of entities, the operation of which may be integrated together to provide for enhanced control, simulation, and display functions within the process plant 10. More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process. The process control modules 29 are generally well known in the art and may include any type of control module, such as function block control modules, etc. The process graphic display elements 35, which will be described in more detail below, are generally elements that are used by an operator, engineer or other displays to provide information to a user, such as an operator, about the operation, configuration or set-up of the process plant and the elements therein.” Paragraph 0061; “In any event, the smart process object 42e includes a data store 53 that is used to store data received from or pertaining to the logical entity with which the smart process object 42e is associated. The data store 53 generally includes a data store 53a that stores general or permanent information about the entity to which the smart process object 42e pertains, like manufacturer, revision, name, type, etc. A data store 53b may store variable or changing data, such as parameter data, status data, input and output data, cost or other data about the entity to which the smart process object 42e pertains including data associated with the entity as it has existed in the past or as it now exists within the process plant 10.” Paragraph 0066)

Claim 18:
The cited prior art describes the method of claim 15, further comprising: subsequent to receiving a request to add the object into an automated industrial process, generating, based at least on the device property, a file for execution of at least an operation in the automated industrial process by an automated control device. (Jones: see the library 40 of objects 42 in the suite of applications 32 as illustrated in figure 2 and as described in paragraph 0063; “A library 40 of smart process objects 42 includes example or template smart process objects 42 that may be accessed, copied and used by the configuration application 38 to create process modules 39 and graphic displays 35.” Paragraph 0063; “More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant), process modules 39 (which generally provide a simulation of a portion of a process plant) and process control modules, such as the control modules 29, which generally provide or perform on-line control of the process.” Paragraph 0061; “As will be understood, the smart process object 42e, before being instantiated, is an object that is associated with a particular type of entity, such as a physical or a logical entity, within the process plant 10 of FIG. 1. However, after being copied and instantiated, the smart process object 42e may be tied to a particular entity within the process plant.” Paragraph 0066; “As is known, each of the controllers 12, which may be by way of example, the DeltaV.TM. controller sold by Emerson Process Management, stores and executes a controller application that implements a control strategy using any number of different, independently executed, control modules or blocks 29.  Each of the control modules 29 can be made up of what are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant 10.” Paragraph 0058)

Claim 19:
The cited prior art describes the method of claim 18, wherein the automated control device comprises a programmable logic controller. (Jones: see the controllers 12 as illustrated in figure 1 and paragraphs 0058, 0059; “As is known, each of the controllers 12, which may be by way of example, the DeltaV.TM. controller sold by Emerson Process Management, stores and executes a controller application that implements a control strategy using any number of different, independently executed, control modules or blocks 29. Each of the control modules 29 can be made up of what are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant 10. As is well known, function blocks, which may be objects in an object oriented programming protocol, typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device, a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control, or an output function that controls the operation of some device, such as a valve, to perform some physical function within the process plant 10.” Paragraph 0058)

Claim 20:
The cited prior art describes the method of claim 18, further comprising: enabling display, based at least on an addition of the object  into the automated industrial process, of a representation of the object on a human machine interface device, wherein the representation corresponds to the visualization property. (Jones: “More particularly, the suite of applications 32 may be used to create and implement process graphic displays 35 (which generally provide an operator display pertaining to a portion of the process plant) . . . The process graphic displays 35 and process modules 39 are illustrated as being stored in and executed by the workstations 20 and 22, although the process graphic displays 35 and the process modules 39 could be downloaded to and executed in any other computer associated with the process control plant 10, including laptops, handheld devices, etc.” paragraph 0061; “A library 40 of smart process objects 42 includes example or template smart process objects 42 that may be accessed, copied and used by the configuration application 38 to create process modules 39 and graphic displays 35. . . Additionally, the configuration application 38 may be used to create one or more graphic displays 35, each of which is made up of or created from one or more smart process objects 42 and may include any number of display elements connected together. One of the graphic displays 35b is illustrated in FIG. 2 in expanded form and includes a depiction of a set of process elements, such as valves, tanks, sensors and flow transmitters, interconnected by connection elements which may be pipes, conduit, power cables, conveyors, etc.” Paragraph 0063)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116